Citation Nr: 0207030	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  00-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether there was clear and unmistakable error in an August 
1957 rating decision that severed service connection for 
bilateral otitis media with defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June to October 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Roanoke, Virginia that found that there was no clear and 
unmistakable error in an August 1957 rating action that 
severed service connection for otitis externa with bilateral 
hearing loss.  

In an August 2001 rating decision the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating for this disorder, effective July 19, 1999.  In a 
rating decision of November 2001, the RO granted service 
connection for otitis externa with outer ear infections and 
assigned a 10 percent disability rating for this disorder, 
effective July 19, 1999.  At that time, the RO also granted 
service connection for bilateral defective hearing, which was 
assigned a noncompensable (0 percent) rating, effective July 
19, 1999.

In a statement dated in April 2002 the veteran's 
representative expressed disagreement with the noncompensable 
rating assigned for the veteran's bilateral hearing loss in 
the November 2001 rating decision, and requested that the 
Board consider this issue on appeal.  

The Board construes this as a timely filed notice of 
disagreement under the provisions of 38 C.F.R. §§ 20.201, 
20.202, and 20.301.  Since a statement of the case has not 
been issued in regard to the claim for a compensable rating 
for bilateral defective hearing, the remand action set forth 
below is necessary.  See Manlicon v. West 12 Vet. App. 238 
(1999).  



FINDING OF FACT

The RO's August 1957 rating decision severing service 
connection for otitis externa with bilateral hearing loss did 
not contain an error of fact or law that was outcome 
determinative.


CONCLUSION OF LAW

The August 1957 rating decision that severed service 
connection for otitis externa with bilateral hearing loss was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West Supp. 2001); 38 C.F.R. § 3.105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is inapplicable to a claim 
based on CUE.  Parker v. Principi, 15 Vet. App. 407, 412 
(2001); Livesay v. Principi 15 Vet. App. 165, 178-179 (2001).

I.  Factual Background

On the veteran's June 1943 examination for induction into 
service, no ear abnormalities were reported.  It was noted 
that the veteran's hearing was 15/15 in each ear.  Review of 
the service medical records reveals that the veteran was 
hospitalized in September 1943 with complaints of deafness in 
both ears since early July 1943.  It was reported that at 
that time he was exposed to gunfire on the rifle range and 
became markedly deaf in each ear.  It was also noted that the 
veteran had fallen off of a barn and injured his head at the 
age of 8 years, and that his hearing in the left ear had been 
somewhat diminished since that time.  

The veteran also reportedly indicated that he had had 
occasional pain in the left ear for years.  It was noted that 
the veteran was first seen in the ear, nose, and throat 
clinic in late July 1943 with hemorrhage from the right 
middle ear, traumatic, from gunfire.  He was thereafter seen 
repeatedly in July, August, and September 1943 for ear and 
hearing complaints.  In early September 1943 the veteran's 
hearing was reported to be 5/20 for the spoken voice, 
bilaterally.  Examination of the ears revealed retracted 
eardrums in both ears, but was otherwise normal.  

During the examination it was noted that the veteran had 
spent time at two arms ranges: he spent 2 days at the first 
range and was about one foot from 30-caliber fire.  The 
veteran remained on the second range for one day and was 
about 100 yards from 40 millimeter and 90 millimeter anti 
aircraft gunfire and he was also near a few 50-caliber 
machine guns when they were fired.  The examiner indicated 
that neither he nor another physician considered the firing 
of these guns as having effected the veteran's ears in any 
way.  The ear condition in both ears was considered to have 
existed prior to induction (EPTI).  

At the time of discharge from the hospital, the diagnosis was 
otitis externa, chronic, bilateral, non-suppurative; severe; 
cause undetermined, manifested by deafness in each ear: 
bilateral hearing was 5/20 to the spoken voice; the 
disability was said to be not in the line of duty and EPTI.  
The veteran's Certificate of Disability for Discharge 
indicated that he was discharged from the service due to 
severe bilateral chronic nonsuppurative otitis interna with 
bilateral hearing 5/20.  The disability was said to have 
existed prior to service.  

On the veteran's Application for Disability Compensation or 
Pension (VA Form 526) received in January 1944, he reported 
that he had been treated by a private physician in 1933 for a 
perforated left eardrum.  

In a rating decision of February 1944 the RO granted service 
connection based on service incurrence for otitis interna, 
chronic, bilateral, (hearing 5/20, bilateral).  

In a November 1956 rating action the RO proposed to sever 
service connection for the veteran's service connected ear 
disability on the grounds of clear and unmistakable error in 
the February 1944 grant of service connection for this 
disorder.  It was noted in this proposed severance that there 
were no ear abnormalities noted on the veteran's service 
entrance examination and that the veteran was hospitalized in 
early September 1943 for deafness in both ears for about two 
months.  

The veteran's history was of exposure to gunfire on the rifle 
range in early July 1943 and he thereafter became markedly 
deaf in each ear.  It was also noted that the veteran had 
fallen off of a barn and injured his head prior to service 
and that he had become "somewhat" deaf in the left ear 
thereafter.  In addition it was noted that the veteran was 
reported to have been seen in the ear, nose, and throat 
clinic in late July 1943 with hemorrhage from the right 
middle ear, traumatic, from gunfire and it was further noted 
that there were no service medical records documenting his 
actual treatment for this condition.  It was also noted that 
six subsequent treatments during service had been alleged, 
but no record thereof had been received.  Also, it was 
reported that examination conducted during the inservice 
hospitalization found the eardrums to be normal, except for 
bilateral retraction.  

It was also noted that the examining physicians during the 
veteran's service hospitalization indicated that neither of 
them considered the firing of guns during service as having 
effected the veteran's ears in any way and that the ear 
condition in both ears was considered to have existed prior 
to service.  The RO also noted that the veteran's Certificate 
of Disability for Discharge found his ear disease to have 
existed prior to service and that the veteran reported 
private medical treatment for a perforated left ear drum in 
1933 on his VA Form 526.  Finally, the RO noted that a 
November 1956 examination indicated a functional hearing 
loss.  

On the basis of the above the RO concluded that the February 
1944 rating action granting service connection for bilateral 
otitis interna with hearing loss was clearly and unmistakably 
erroneous in that the disability was not incurred in or 
aggravated in service and that the veteran's current hearing 
loss was functional and not related to service.  

In a June 1957 memorandum. The Chief Benefits Director at the 
Central Office of VA concurred in the proposed severance of 
service connection for otitis interna on the basis of clear 
and unmistakable error in the February 1944 rating action 
that granted service connection for this disability.  

In a June 1957 letter, the veteran was informed of the 
proposal to sever service connection for an ear condition 
with loss of hearing since it had been shown to have been in 
existence prior to his service induction.  He was also 
informed that he had 60 days from the date of the letter to 
submit evidence that tended to show that his ear and hearing 
disability was incurred in or aggravated by military service.  

In a July 1957 statement, a private physician reported 
treating the veteran from August 1948 to June 1957 for otitis 
media with a history of traumatic tympanic membrane 
perforations due to concussion sustained during service.

Of record are two statements from service associates of the 
veteran, both dated in August 1957.  In pertinent part, both 
statements asserted that the writers served with the veteran 
both prior to and after he injured his ears on the firing 
range.  The veteran was said to have begun to have hearing 
loss when he was exposed to gunfire on the firing range 
during service.  It was reported that the writers noted no 
hearing difficulties prior to this injury during service.  

In an August 1957 statement, another private physician 
reported that the veteran was examined for employment in 
October 1943 and was found to have thickened and dulled 
eardrums with hearing in both ears to 12/36.  Similar 
findings were reported on subsequent examinations in 1944, 
1946, 1948, 1950, and 1951.  

The physician noted that audiograms in 1948 and 1951 showed a 
decrease in hearing in both ears from 64 to 1000 cycles.  
There was a loss of 20 to 30 decibels at 2000, 3000, and 4000 
cycles.  

In an August 1957 letter, a civilian associate of the veteran 
said that she had been familiar with the veteran for most of 
his life, including prior to service.  She said that, to her 
knowledge, the veteran did not have his current head and ear 
condition until after his army service.  

In the rating action of August 28, 1957, the RO incorporated 
the findings reported in the November 1956 rating board 
proposal to sever service connection for the veteran's ear 
disability with defective hearing.  The August 1957 rating 
held that the February 1944 rating decision that granted 
service connection for this disability involved clear and 
unmistakable error in that the disability was not incurred in 
or aggravated by service.  The veteran's hearing loss was 
considered to be functional in nature and was not related to 
service.

II.  Legal Analysis

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
service connection, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  

Further, the Court has held that mere disagreement as to how 
the facts were weighed does not constitute CUE.  Eddy v. 
Brown, 9 Vet. App. 52 (1996).  The error must also be one 
that is outcome determinative.  Bustos v. West, 179 F.3d 
1378, 1380 (Fed. Cir. 1999).

The governing provisions in effect in August 1957 pertaining 
to severance of service connection provided that service 
connection will be severed only where the evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being on the government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons and submitted to Central Office 
for review without notice to the claimant or representative.  
If the proposal is approved on review by Central Office, the 
claimant will be notified of the contemplated action and 
furnished detailed reasons therefor and given a reasonable 
period, not to exceed 60 days from the date on which notice 
is mailed to his last address of record, for the presentation 
of additional evidence to show that service connection should 
be maintained.  If additional evidence is not received within 
that period, rating action will be taken and the award will 
be discontinued effective the last day of the month in which 
the 60-day period expired.  38 C.F.R. § 3.105(d) (1957).  
(This regulation is essentially the same as at present, 
except the claimant is given notice of the proposal to sever 
and there is no review by the Central Office.)  

The standards for finding CUE for purpose of severing service 
connection is the same as that for finding CUE in any 
otherwise final decision.  However, when considering 
severance § 3.105(d) does not limit the reviewable evidence 
to that which was before the RO in making its initial service 
connection award.  Evidence obtained subsequent to the grant 
of service connection is also for consideration.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997).  

Although VA has a high burden to meet in severing service 
connection, a claimant seeking to show CUE in a final 
decision severing service connection bears the same high 
burden.  Id.

In the August 1957 rating decision the RO severed service 
connection for otitis externa with bilateral defective 
hearing because it found clear and unmistakable error in the 
prior February 1944 rating that granted service connection 
for this disability.  The RO found that the evidence showed 
that the veteran's ear and hearing disability pre-existed 
service and was not aggravated therein, and the February 1944 
decision failed to consider these facts.  

In regard to the governing provisions in effect in February 
1944 pertaining to the presumption of soundness and 
aggravation of a disease in the service put in issue by the 
veteran, the applicable law provided that "every person 
employed in the active military or naval service shall be 
taken to be in sound condition when examined, accepted, and 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of examination acceptance, or 
enrollment, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such by 
active military or naval service."  Veterans Regulation No. 
1(a), Part 1, Para 1(b) (Executive Order No. 6156, June 1933 
as amended by sec. 9(b) Pub. L. 78-144, July 13, 1943).  
Regarding notation at enlistment, only those defects, 
infirmities, and disorders actually found as a result of 
examination are to be considered as noted.  History or 
complaints volunteered by or noted by the veteran at the time 
of the examination do not constitute notations unless 
confirmed by proper notation by the examining officer as 
result of his examination.  Veterans Administration 
Regulation No. 1, Para 2 to sec. 9(a)(b), Pub L. 78-144 (July 
13, 1943).  The current statutory and regulatory provisions 
pertaining to the presumption of soundness are codified at 
38 U.S.C.A. § 1111 (West 1991), and 38 C.F.R. § 3.304(b) 
(2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service provided for therein where 
there is an increase in disability during active service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Veterans Regulation No. 1(a), Part 1, para 3 Sec, 9 (1943), 
Pub. L. 78-144 (July 13, 1943). 

Essentially he same provisions were in effect at the time of 
the rating action severing service connection.  38 U.S.C. 
§§ 2311, 2353 (Supp. V 1956) (effective June 17, 1957); 38 
C.F.R. § 3.63 (1956), Veterans Regulation 1063 (Oct. 28, 
1954).  However, there is no evidence that the RO considered 
these provisions in severing service connection.  

The remaining question is whether the failure to consider the 
presumptions of soundness and aggravation was outcome 
determinative.  

Since no hearing loss or otitis media was noted at the time 
of the veteran's induction, the presumption of soundness was 
for application.  Clear and unmistakable evidence was 
required to rebut the presumption.  The record included the 
opinions of the service department physicians that the 
disability had pre-existed induction.  On the other hand, 
while there was a history of left ear hearing loss prior to 
service, there was no specific history of right ear hearing 
loss or of otitis media.  

Under current case law the conclusions of the service 
department physicians would not be enough to rebut the 
presumption of soundness.  Miller v. West, 345, 348 (1998).  
However, the RO's decision was made prior to this case law.  
The Courts decisions would not have a retroactive reach.  
VAOPGCPREC 9-94 (1994), 59 Fed. Reg. 27,309 (1994). 

A reasonable mind could have concluded prior to the Court's 
precedent decisions that the service department findings 
constituted clear and unmistakable evidence that the hearing 
loss and otitis media pre-existed service.  See Gahmon v. 
West, 12 Vet. App. 406 (1999) withdrawn 13 Vet. App. 148 
(1999).  In the first Gahmon decision a panel of the Court 
initially concluded that service department findings did 
constitute clear and unmistakable evidence sufficient to 
rebut the presumption of soundness.  Although the Court 
ultimately withdrew from this position, the fact that a panel 
of the Court accepted this viewpoint shows that it was 
reasonable.

The remaining question is whether the RO committed CUE in 
finding that the pre-existing disability was not aggravated 
in service.  There was evidence of an increase in disability 
during service.  The veteran's hearing and ears were found to 
be normal at induction, and he was found to have abnormal 
hearing and ears at service separation.  Post-service 
examinations seemed to confirm that there was significant 
hearing loss and residual damage to the ears.  However, the 
November 1956 examination contained findings showing that 
most of the hearing loss was functional.  This conclusion was 
reached on the basis of specific tests that apparently had 
never previously been performed.

Like the induction examination, the November 1956 examination 
showed a noncompensable level of hearing loss.  VA Schedule 
for Rating Disability (1945), Paragraph 85, Table VI, Table 
VII, Diagnostic Codes 6277-6297 (1957).  The RO could have 
concluded on the basis of this record that the pre-existing 
disability did not increase in severity during service.  Even 
though a measurable hearing loss was reported in service and 
thereafter, the most detailed testing had revealed this 
hearing loss to be functional, and there was no competent 
evidence against that finding.

Even if the hearing loss in service were seen as organic, the 
RO could have read the undisputed testing as showing that the 
veteran's hearing had returned to normal by November 1956.  A 
temporary exacerbation of a pre-existing disability would not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet App 292 
(1991).

For these reasons the RO could have concluded that the prior 
grant of service connection was CUE, and severed the grant.


ORDER  

There was not clear and unmistakable error in the August 1957 
rating action severing service connection for bilateral 
otitis media with defective hearing, and the appeal is 
denied.  


REMAND

As indicated above, a timely notice of disagreement was filed 
recently on the veteran's behalf as to the issue of 
entitlement to a compensable rating for bilateral defective 
hearing.  Since the RO has not yet had the opportunity to 
address this matter, it must be referred back to the agency 
of original jurisdiction for its review and for the 
preparation of a statement of the case.  

To insure full compliance with due process requirements, this 
matter is REMANDED to the RO for the following action:  

The RO should issue a statement of the 
case that addresses the issue of 
entitlement to a compensable rating for 
bilateral defective hearing.  The veteran 
should be advised of the time limit in 
which he can file a substantive appeal in 
regard to this issue.  38 C.F.R. § 
20.302(b) (2001).  

Then, if a timely substantive appeal is submitted, and the 
case is otherwise in order, it should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


